       6:18-cv-00982-BHH          Date Filed 01/24/20       Entry Number 30         Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

                                CASE NO. 6:15-MN-02613-BHH
                                       ALL CASES


    IN RE: TD BANK, N.A. DEBIT CARD
    OVERDRAFT FEE LITIGATION

    MDL No. 2613


                                        FINAL JUDGMENT

        The Court, having entered the Final Order and Judgment dated January 9, 2020

(ECF No. 233), hereby ENTERS JUDGMENT as follows:

        1.      The Court incorporates herein by reference the Final Order and Judgment

(ECF No. 233), which granted final approval to the Settlement Agreement (ECF No.

217-1) 1, certified the Settlement Classes for settlement purposes, and granted Plaintiffs’

requests for attorneys’ fees, reimbursement for expenses and service awards for Class

Representatives.

        2.      This Action, inclusive of any and all cases and claims consolidated or

otherwise included in this MDL 2613, is hereby dismissed with prejudice as to all parties

and all Members of the Settlement Classes, each side to bear its own fees and costs

except as otherwise provided in the Final Order and Judgment.

        3.      Those persons identified on the List of Exclusions attached hereto as

Exhibit A are hereby excluded from the Settlement. They shall not receive any




1Except as specifically modified by the Final Order and Judgment, all capitalized terms used herein shall
have the meaning set forth in the Settlement Agreement.
     6:18-cv-00982-BHH       Date Filed 01/24/20   Entry Number 30     Page 2 of 2




distribution from the Settlement and are not bound by the Final Order and Judgment or

this Final Judgment.

      4.     Plaintiffs and all Members of the Settlement Classes, including any

objectors, are hereby barred and enjoined from asserting any of the Released Claims,

including, but without limitation, during any appeals from the Final Order and Judgment

and this Final Judgment.

      IT IS SO ORDERED.

                                        /s/ Bruce Howe Hendricks
                                        United States District Judge

January 24, 2020
Greenville, South Carolina




                                           2
